NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
HOWARD WESLEY MATCHETT, JR.,
Petitioner,
V.
MERIT SYSTEMS PROTEC'I`ION BOARD,
Responden.t.
2012-3060
Petition for review of the Merit Systems Protection
Board in case no. PH315H110319-I-1.
ON MOTION
ORDER
The Department of the Air Force (Air Force) moves to
reception to name the Merit Systems Protection Board
(B0a1'd) as respondent. HoWa1'd Wesley Matchett, Jr.
(Matchett) opposes
Pursuant to 5 U.S.C. § 7703(a)(2), the Board is desig-
nated as the respondent when the Board's decision con-
cerns the procedure or jurisdiction of the Board. The
employing agency is designated as the respondent when

MATCH_ETT V. MSPB 2
the Board reaches the merits of the underlying case. Here,
the Board dismissed Matchett’s appeal for lack of jurisdic-
tion. Thus, the Board is the proper respondent in this
petition for review
Accordingly,
IT ls OR1)ERED THAT:
The motion is granted The revised official caption is
reflected above
F0R THE CoURT
MAR 02 2012
/s/ J an Horbaly
Date J an Horbaly
Clerk
cc: HOWard Wesley Matchett, Jr. __
Jane C. Dempsey, Esq.
Nicole DeCrescenzo, Esq. F|LED
us cousins APPEALs sua
321 mEFensnALc1ncun
HAR 0 2 2012
JAN HORBALY
C\.ElK